Supplenent 4

 

 

140 LED2D 828, 523 US 614 BOUSLEY Vv UNITED STATES

 

KENNETH EUGENE BOUSLEY, Petitioner
VS.
UNITED STATES

523 US 614, 140 L Ed 2d 828, 118 S Ct 1604
[No. 96-8516]
Argued March 3, 1998.
Decided May 18, 1998.

DECISION

Convicted person held entitled to hearing
his guilty plea to federal firearms charge, if, on
prior procedural default in raising claim.

on merits of collateral claim contesting validity of
remand, he makes necessary showing to relieve his

2LED2D 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-3 Filed 03/13/19 Pane 1 of 3

 
Suppem oat 3

agent, when the facts were "dehors the record and their effect on the judgment was not open
to consideration and review on appeal." Id., at 104, 86 L Ed 1302, 62 S Ct 964. Petitioner's
claim, however, differs significantly from that advanced in Waley. He is not arguing that his guilty
plea was involuntary because it was coerced, but rather that it was not intelligent because the
information provided him by the District Court at his plea colloquy was erroneous. This type of
claim can be fully and completely addressed on direct review based on the record created at the
plea colloquy.

[523 US 622]

[11] Where a defendant has procedurally defaulted a claim by failing to raise it on direct
review, the claim may be raised in habeas only if the defendant can first demonstrate either
"cause" and actual "prejudice," Murray v Carrier, 477 US 478, 485, 91 L Ed 2d 397, 106 § Ct
2639 (1986);Wainwright v Sykes, 433 US 72, 87, 53 L Ed 2d 594, 97 S Ct 2497 <*pg, 840>
(1977), or that he is "actually innocent," Murray, supra, at 496, 91 L Ed 2d 397, 106 S Ct 2639;
Smith v Murray, 477 US 527, 537, 91 L Ed 2d 434, 106 S Ct 2661 (1986).

[1f][12a] Petitioner offers two explanations for his default in an attempt to demonstrate
cause. First, he argues that "the legal basis for his claim was not reasonably available to counsel"
at the time his plea was entered. Brief for Petitioner 35. This argument is without merit. While
we have held that a claim that “is so novel that its legal basis is not reasonably available to
counsel" may constitute cause for a procedural default, Reed v Ross, 468 US 1, 16, 82 L Ed 2d 1,
104 S Ct 2901 (1984), petitioner's claim does not qualify as such. The argument that it was error
for the District Court to misinform petitioner as to the statutory elements of § 924(c)(1) was most
surely not a novel one. See Henderson, 426 US, at 645-646, 49 L Ed 2d 108, 96 S Ct 2253.
Indeed, at the time of petitioner's plea, the Federal Reporters were replete with cases involving
challenges to the notion that "use" is synonymous with mere "possession." See, e.g., United
States v Cooper, 942 F.2d 1200, 1206 (CA7 1991) (appeal from plea of guilty to "use" of a
firearm in violation of

[523 US 623]

§ 924(c)(1)), cert. denied, 503 US 923, 117 L Ed 2d 524, 112 S Ct 1303 (1992).2 Petitioner
also contends that his default should be excused because, "before Bailey, any attempt to attack
[his] guilty plea would have been futile." Brief for Petitioner 35. This argument, too, is
unavailing. As we clearly stated in Engle v Isaac, 456 US 107, 71 L Ed 2d 783, 102 S Ct 1558
(1982), "futility cannot constitute cause if it means simply that a claim was ‘unacceptable to that
particular court at that particular time.’ " Id., at 130, n 35, 71 L Ed 2d 763, 1028 Ct 1558.
Therefore, petitioner is unable to establish cause for his default.

[1g][13a] Petitioner's claim may still be reviewed in this collateral proceeding if he can

2LED2D 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-3 Filed 03/13/19 Pane ? of 3
Supplement 3

establish that the constitutional error in his plea colloquy "has probably resulted in the conviction
of one who is actually innocent." Murray v Carrier, supra, at 496, 91 L Ed 2d 397, 106.8 Ct
2639. To establish actual innocence, petitioner must demonstrate that, " 'in light of all the
evidence,’ " "it is more likely than not that no reasonable juror would have convicted him,"
Schlup v Delo, 513 US 298, 327-328, 130 L Ed 2d 808, 115 S Ct 851 (1995) (quoting Friendly,
Is Innocence Irrelevant? Collateral Attack on Criminal Judgments, 38 U. Chi. L. Rev. 142, 160
(1970)). The District Court failed to address petitioner's actual innocence, perhaps because
petitioner failed to raise it initially in his § 2255 motion, However, the Government does not
contend that petitioner waived this claim by failing to raise it below. Accordingly, we believe it

appropriate to remand this case to permit petitioner to attempt to make a showing of actual
innocence.

[1h][13b] It is important to note in this regard that "actual innocence" means factual
innocence, not mere <*pg, 841> legal insufficiency.
[523 US 624]

See Sawyer v Whitley, 505 US 333, 339, 120 L Ed 2d 269, 112 S Ct 2514 (1992). In other
words, the Government is not limited to the existing record to rebut any showing that petitioner
might make. Rather, on remand, the Government should be permitted to present any admissible
evidence of petitioner's guilt even if that evidence was not presented during petitioner's plea
colloquy and would not normally have been offered before our decision in Bailey.3 In cases
where the Government has forgone more serious charges in the course of plea bargaining,
petitioner's showing of actual innocence must also extend to those charges.

In this case, the Government maintains that petitioner must demonstrate that he is actually
innocent of both "using" and "carrying" a firearm in violation of § 924(c)(1). But petitioner's
indictment charged him only with "using" firearms in violation of § 924(c)(1). App. 5-6. And
there is no record evidence that the Government elected not to charge petitioner with "carrying" a

firearm in exchange for his plea of guilty. Accordingly, petitioner need demonstrate no more than
that he did not "use" a firearm as that term is defined in Bailey.

If, on remand, petitioner can make that showing, he will then be entitled to have his defaulted
claim of an unintelligent plea considered on its merits. The judgment of the Court of Appeals is
therefore reversed, and the case is remanded for further proceedings consistent with this opinion.

It is so ordered.

2LED2D 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-3 Filed 03/13/19 Pane 2 of 3
